Citation Nr: 0215986	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  94-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for uveitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to October 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  
Service connection for histoplasmosis was granted pursuant to 
an August 2002 rating decision.  As such, the matter is now 
longer on appeal.

During the pendency of this appeal the veteran relocated to 
Ohio.  The Cleveland RO is now the agency of original 
jurisdiction.

The Board notes that in the veteran's substantive appeal 
dated in March 1994, he indicated a desire for a Travel Board 
hearing.  Regional office hearings were scheduled in June 
1997 and April 1998, for which the veteran failed to appear.  
Pursuant to Board Remand in November 1998, the RO attempted 
to clarify whether the veteran still desired a personal 
hearing and what type of hearing.  The veteran failed to 
respond to the request at clarification made in January 1999.  
Neither the veteran nor his representative has since 
requested a personal hearing.  As such, the request is hereby 
deemed withdrawn. 38 C.F.R. § 20.702.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  Uveitis is not related to the veteran's period of active 
duty service.


CONCLUSION OF LAW

Uveitis was not incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the December 1993 statement of the case and the August 
2002 supplemental statement of the case, the RO denied the 
service connection claim on the substantive merits, based on 
the standard of review articulated in this decision.  The 
Board finds, therefore, that the RO has adjudicated the 
veteran's claim under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues addressed in this 
decision.  Review of the record shows that the matter was 
previously before the Board in February 2001, at which time 
it was remanded for compliance with the VCAA.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records, service personnel records, 
VA treatment records, and private medical records have been 
associated with the claims folder.  The veteran was afforded 
a VA examination in connection with his claim as recent as 
May 2002.  Confirmation from the Social Security 
Administration indicates that the veteran filed for 
disability benefits in 1982, but was medically denied.  It 
was further noted that the files had since been destroyed.

The Board would note that the matter was previously before 
the Board in August 1997, November 1998, and February 2001, 
and was remanded on all three occasions for further 
development and adjudication.  Attempts were made in March 
2001, June 2001, and April 2002, to obtain the dates of 
hospitalization at Gorgas Army Hospital from the veteran.  
The veteran failed to provide the necessary information.  
Requests for service medical records had previously been made 
in January and February 1981.  In January 1981, a request for 
the entire medical and clinical records indicated that an 
extensive search had been made.  The veteran's enlistment and 
separation examinations are of record. Further, service 
medical records indicate that the veteran was treated at 
Gorgas Army Hospital for psychiatric treatment. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claim.  Accordingly, the Board will address the merits of 
the veteran's claim.

The veteran contends that he is entitled to service 
connection for uveitis.  Specifically, he contends that his 
uveitis is a result of histoplasmosis incurred in service.  
Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).

The Board has thoroughly reviewed the evidence of record and 
finds that uveitis was not incurred in service.  In that 
regard, the veteran's service medical records are devoid of 
any treatment for or diagnosis of uveitis.  The veteran did 
complain of blurred vision in August 1978.  Notations from 
the optometry clinic dated in August 1978 found no defects.  
A December 1978 routine eye exam was also negative for 
uveitis.  Upon separation examination in September 1980, the 
veteran's eyes were found to be normal with only mild vision 
loss in the left eye.  In the veteran's September 1980 Report 
of Medical History, he indicated that he had no eye trouble.

VA outpatient treatment records dated between August 1982 and 
June 1998, contain multiple treatment for and diagnoses of 
uveitis, vitreous floaters, and pars planitis. A positive 
history of histoplasmosis was also noted.  While entries 
dated in April 1993 and May 1993 note a history of uveitis 
related to histoplasmosis and uveitis secondary to 
histoplasmosis respectively, as it is within the province of 
the Board to do so, with respect to the evidence presented, 
the Board finds that these opinions are not probative. See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions. 
See Miller v. West, 11 Vet. App. 345, 348 (1998).  

The Board is not required to accept physicians' opinions that 
are based upon the appellant's recitation of medical history. 
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Moreover, 
medical history recorded by the examiner of the veteran, is 
not competent medical evidence of a diagnosis. See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995). 

An April 1993 letter from G.F.H., MD, indicates that the 
veteran was seen in July 1992 complaining of problems with 
his vision.  Dr. G.F.H. stated that the veteran indicated he 
previously suffered from a lung histoplasmosis infection.  
When he was seen he had an area of atrophy above the right 
macula that was suspected to be related to a histo spot.  Dr. 
G.F.H. indicated that the veteran did show signs of ocular 
histoplasmosis syndrome manifested by one histo spot.  He 
concluded that since the veteran had vitritis in both eyes he 
could not be sure of the relation between his chest 
granulomas and ocular findings. 

Upon VA examination in May 2002, the veteran was diagnosed 
with: inactive intermediate uveitis, both eyes; cataracts 
both eyes; possible cystoid macular edema in both eyes; and 
visual field loss both eyes.  The examiner opined that she 
was unable to determine the etiologies of the uveitis without 
further testing.  But the examiner indicated that she could 
say "that the etiology [was] not histoplasmosis."  The 
examiner also concluded that the veteran's visual loss was 
not secondary to ocular histoplasmosis. 

The Board finds that with respect to the April 1993 opinion 
of Dr. G.F.H. and the May 2002 VA examination, greater weight 
is to be accorded to the findings of the May 2002 VA 
examination.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

Dr. G.F.H.'s statement is equivocal at best.  The Board finds 
that the conclusions do not appear to be supported by 
objective medical evidence. See Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record; bare conclusions, even those 
made by medical professionals, which are not accompanied by a 
factual predicate in the record, are not probative medical 
opinions).  The Board bases its conclusion on the doctor's 
own declaration that he could not be sure of the relation 
between the veteran's chest granulomas and ocular findings. 

In conclusion, the Board finds that the veteran has not 
established that he is entitled to service connection for 
uveitis, and his appeal must be denied.  See 38 C.F.R. § 
3.303.  The record contains no other additional evidence 
beyond the veteran's contentions that his current disability 
is related to service.  As the veteran is a layperson with no 
medical training or expertise, his contentions alone do not 
constitute competent medical opinions.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In reaching the foregoing decision, the Board 
has been cognizant of the "benefit of the doubt rule."  
However, as the evidence is not in relative equipoise, the 
rule is inapplicable in this case.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

 Entitlement to service connection for uveitis is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

